PER CURIAM.
Frank Cueto, Sr. appeals the denial of his motion for postconviction relief. We reverse.
Cueto was convicted of a violation of section 648.44(7), Florida Statutes (1989), for unlawfully engaging in the bail bonds business and a second count of misleading advertising. Cueto asserts in a facially sufficient claim, that he received ineffective assistance of counsel because his counsel had a conflict of interest. The trial court’s order does not address this claim nor are there attachments refuting this claim. Accordingly, we reverse the denial and remand for further proceedings. After remand, the trial court may hold an evidentiary hearing or again deny the motion by attaching portions of the files and records in the case that refute the appellant’s allegation.
Reversed and Remanded.
SCHOONOVER, A.C.J., and BLUE and FULMER, JJ., concur.